DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The Amendment filed 09/12/22 has been entered. Claims 1, 18, 47 and 53 have been amended. Claims 1-34 and 47-58 remain pending in the application. 

Response to Arguments
3.	Applicant’s arguments with respect to claim 1-34 and 47-58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-5, 11-12, 14-16, 18-22, 28-29, 31-33, 47-48, 51-54 and 57-58 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling et al. (US 20180324738 A1) in view of Aweya et al. (US 20100150117 A1).
Regarding claim 1, Stirling teaches a method to support position determination (method of Fig. 6) comprising: 
obtaining a plurality of channel measurements (The TDOA feedback may be received from receiving devices. The TDOA feedback includes TDOA measurements and may further include the signal strength information, [0065]); 
determining, based on WAP almanac information (transmit-receive point almanac TRP-A of Fig. 5B) and the plurality of channel measurements for the at least one WAP (TDOA Feedback, step 605), at least one corresponding set of channel parameters (beam converge?, step 607; LS evaluates the communications beams associated with a TDOA measurement with respect to information included in the TRP-A and determines where the communications beams converge on a curve or surface associated with the TDOA measurement, [0067]), wherein the channel parameters are indicative of positions of a plurality of signal sources relative to a first position information of a User Equipment (UE) (In a scenario where UEs are transmitting devices, the UEs may also have access to a TRP-A, which may have angular information and position information of the UEs stored therein, [0060]); 
associating the plurality of signal sources with corresponding channel parameters in the at least one corresponding set of channel parameters (Each TDOA measurement is associated with a first communications beam from a first transmitting device and a second communications beam from a second transmitting device, [0065]); and
 determining, based on the first position information of the UE and the association of the plurality of signal sources with corresponding channel parameters, a second position information of the UE (A region on the curve or surface where the communications beams converge corresponds to the case that the chosen beams and associated delays are from LOS directions and therefore the difference times are correct and the point of intersection of the curve is the location of the device, [0067], Fig. 9A).
 However, Stirling does not teach wherein the plurality of channel measurements include Line of Sight (LOS) signal measurements and Non-LOS (NLOS) signal measurements of the at least one WAP; and wherein at least one signal source in the plurality of signal sources is a virtual signal source associated with the NLOS signal measurements.
In an analogous art, Aweya teaches wherein the plurality of channel measurements include Line of Sight (LOS) signal measurements and Non-LOS (NLOS) signal measurements of the at least one WAP (NLOS-error mitigation algorithms utilized by the present invention explore different possibilities of NLOS-free intersections ("clean" intersections) and NLOS-corrupted intersections ("biased" intersections), [0050] and when the LOS signal of an AP 12 is blocked, the TOF measurements related to this AP 12 will have a bias equal to the NLOS error, [0049]); and wherein at least one signal source in the plurality of signal sources is a virtual signal source associated with the NLOS signal measurements (One aspect of the location technique of the present invention is the use of virtual reference stations ("VRSs") as shown FIGS. 1, 2 and 6, [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Stirling with the system of Aweya to provide a method and a system to accurately determine the position of a device as suggested.

Regarding claim 2, Stirling as modified by Aweya teaches the method of Claim 1, wherein the first position information of the UE comprises a probability density function of a first UE position (In general, the greater the overlap, the greater the probability that the communications beams are LOS. As an example, if there is no overlap, then the probability is high that the communications beams are NLOS, [0090]) and the second position information of the UE comprises a probability density function of a second UE position (In general, the greater the overlap, the greater the probability that the communications beams are LOS. As an example, if there is no overlap, then the probability is high that the communications beams are NLOS, [0090]).
Regarding claim 3, Stirling as modified by Aweya teaches the method of Claim 1, further comprising: determining a position information of at least one signal source in the plurality of signal sources (The TRP-A may also include position information (such as global positioning system (GPS) derived position information or operator provided position information) of each of the transmitting devices, [0057]).
Regarding claim 4, Stirling as modified by Aweya teaches the method of Claim 3, wherein the position information of the at least one signal source comprises a probability density function of a position of the at least one signal source (the greater the overlap, the greater the probability that the communications beams are LOS. As an example, if there is no overlap, then the probability is high that the communications beams are NLOS, [0090]).
Regarding claim 5, Stirling as modified by Aweya teaches determining, for the at least one signal source, a corresponding signal blockage probability (In general, the greater the overlap, the greater the probability that the communications beams are LOS. As an example, if there is no overlap, then the probability is high that the communications beams are NLOS, [0090]).

Regarding claim 11, Stirling as modified by Aweya teaches the method of Claim 1, wherein the at least one corresponding set of channel parameters comprise at least one of: an Angle of Arrival (AOA) of a corresponding channel signal, or an Angle of Departure (AOD) of the corresponding channel signal, or a phase vector associated with the corresponding channel signal, or an NLOS path length for the corresponding channel signal, or a combination thereof (The angular information effectively comprises angle of departures (AoDs) or similarly, angle of arrivals (AoAs), of the communications beams of each transmitting device referenced to an angle or direction, [0057]).
Regarding claim 12, Stirling as modified by Aweya teaches the method of Claim 1, wherein the method is performed by at least one of: the UE, or a location server, or a network entity coupled to a wireless network associated with the UE; or some combination thereof (LS or other entity determining the position of the device begin with receiving TDOA feedback, [0065]).
Regarding claim 14, Stirling as modified by Aweya teaches the method of Claim 1, wherein the at least one WAP comprises at least one of: Base Stations associated with a Wireless Wide Area Network (WWAN), or Wireless Local Area Network (WLAN) APs; or some combination thereof (Communications system 100 includes evolved NodeBs (eNBs), such as a first eNB (eNB1) 105 and a second eNB (eNB2). In a cellular communications mode, communications intended for a UE or originating from a UE passes through an eNB that is serving the UE, [0040]).

Regarding claim 15, Stirling as modified by Aweya teaches the method of Claim 1, wherein the WAP almanac information comprises at least one of: position information for the at least one WAP, or position information for the plurality of signal sources, or antenna geometry information for the at least one WAP, or position information pertaining to one or more environmental features affecting radio frequency (RF) signal propagation (Position information 557 may include X and Y axis (or, alternatively, latitude and longitude) information for the TRPs, [0061] and Fig. 5B col 557).

Regarding claim 16, Stirling Stirling as modified by Aweya teaches the method of Claim 1, wherein the association of the plurality of signal sources with corresponding channel parameters comprises either: a deterministic mapping of signal sources to channel parameters, wherein each signal source is associated with corresponding channel parameters; or a set of possible mappings of signal sources to channel parameters, wherein each possible mapping is associated with a probability mass function (Each TDOA measurement is associated with a first communications beam from a first transmitting device and a second communications beam from a second transmitting device, [0065]).
Regarding claim 18, Stirling teaches an entity (device 1500 of Fig. 15) in a wireless network configured to support position determination (network of Fig. 1 and Fig. 13) comprising: 
an external interface configured to communicate with entities in the wireless network (network interface 1506); 
at least one memory (memory 1508); and 
at least one processor coupled to the external interface and the at least one memory (CPU 1514), the at least one processor configured to: 
obtain a plurality of channel measurements for at least one Wireless Access Point (WAP) (The TDOA feedback may be received from receiving devices. The TDOA feedback includes TDOA measurements and may further include the signal strength information, [0065]); 
determine, based on WAP almanac information (transmit-receive point almanac TRP-A of Fig. 5B) and the plurality of channel measurements for the at least one WAP (TDOA Feedback, step 605), at least one corresponding set of channel parameters (beam converge?, step 607; LS evaluates the communications beams associated with a TDOA measurement with respect to information included in the TRP-A and determines where the communications beams converge on a curve or surface associated with the TDOA measurement, [0067]), wherein the channel parameters are indicative of positions of a plurality of signal sources relative to a first position information (In a scenario where UEs are transmitting devices, the UEs may also have access to a TRP-A, which may have angular information and position information of the UEs stored therein, [0060]); 
associate the plurality of signal sources with corresponding channel parameters in the at least one set of channel parameters (Each TDOA measurement is associated with a first communications beam from a first transmitting device and a second communications beam from a second transmitting device, [0065]); and 
determine, based on the first position information of the UE and the association of the plurality of signal sources with corresponding channel parameters, a second position information of the UE (A region on the curve or surface where the communications beams converge corresponds to the case that the chosen beams and associated delays are from LOS directions and therefore the difference times are correct and the point of intersection of the curve is the location of the device, [0067], Fig. 9A).
However, Stirling does not teach wherein the plurality of channel measurements include Line of Sight (LOS) signal measurements and Non-LOS (NLOS) signa measurements of the at least one WAP; and wherein at least one signal source in the plurality of signal sources is a virtual signal source associated with the NLOS signal measurements.
In an analogous art, Aweya teaches wherein the plurality of channel measurements include Line of Sight (LOS) signal measurements and Non-LOS (NLOS) signal measurements of the at least one WAP (NLOS-error mitigation algorithms utilized by the present invention explore different possibilities of NLOS-free intersections ("clean" intersections) and NLOS-corrupted intersections ("biased" intersections), [0050] and When the LOS signal of an AP 12 is blocked, the TOF measurements related to this AP 12 will have a bias equal to the NLOS error, [0049]); and wherein at least one signal source in the plurality of signal sources is a virtual signal source associated with the NLOS signal measurements (One aspect of the location technique of the present invention is the use of virtual reference stations ("VRSs") as shown FIGS. 1, 2 and 6, [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning system of Stirling with the system of Aweya to provide a method and a system to accurately determine the position of a device as suggested.
Regarding claim 19, Stirling as modified by Aweya teaches the entity of Claim 18, wherein the first position information of the UE comprises a probability density function of a first UE position (In general, the greater the overlap, the greater the probability that the communications beams are LOS. As an example, if there is no overlap, then the probability is high that the communications beams are NLOS, [0090]) and the second position information of the UE comprises a probability density function of a second UE position (In general, the greater the overlap, the greater the probability that the communications beams are LOS. As an example, if there is no overlap, then the probability is high that the communications beams are NLOS, [0090]).
Regarding claim 20, Stirling as modified by Aweya teaches the entity of Claim 18, wherein the at least one processor is further configured to: determine a position information of at least one signal source in the plurality of signal sources (The TRP-A may also include position information (such as global positioning system (GPS) derived position information or operator provided position information) of each of the transmitting devices, [0057]).
Regarding claim 21, Stirling as modified by Aweya teaches the entity of Claim 20, wherein the position information of the at least one signal source comprises a probability density function of a position of the at least one signal source (the greater the overlap, the greater the probability that the communications beams are LOS. As an example, if there is no overlap, then the probability is high that the communications beams are NLOS, [0090]).
Regarding claim 22, Stirling as modified by Aweya teaches the entity of Claim 21, wherein the at least one processor is further configured to: determine, for the at least one signal source, a corresponding signal blockage probability (In general, the greater the overlap, the greater the probability that the communications beams are LOS. As an example, if there is no overlap, then the probability is high that the communications beams are NLOS, [0090]).
Regarding claim 28, Stirling as modified by Aweya teaches the entity of Claim 18, wherein the at least one corresponding set of channel parameters comprise at least one of: an Angle of Arrival (AOA) of a corresponding channel signal, or an Angle of Departure (AOD) of the corresponding channel signal, or a phase vector associated with the corresponding channel signal, or an NLOS path length for the corresponding channel signal, or a combination thereof (The angular information effectively comprises angle of departures (AoDs) or similarly, angle of arrivals (AoAs), of the communications beams of each transmitting device referenced to an angle or direction, [0057]).
Regarding claim 29, Stirling as modified by Aweya teaches the entity of Claim 18, wherein the entity is one of: the UE, a location server, or a network entity coupled to the wireless network associated with the UE (LS or other entity determining the position of the device begin with receiving TDOA feedback, [0065]).

Regarding claim 31, Stirling as modified by Aweya teaches the entity of Claim 18, wherein the at least one WAP comprises at least one of: Base Stations associated with a Wireless Wide Area Network (WWAN), or Wireless Local Area Network (WLAN) APs; or some combination thereof (Communications system 100 includes evolved NodeBs (eNBs), such as a first eNB (eNB1) 105 and a second eNB (eNB2). In a cellular communications mode, communications intended for a UE or originating from a UE passes through an eNB that is serving the UE, [0040]).
Regarding claim 32, Stirling as modified by Aweya teaches the entity of Claim 18, wherein the WAP almanac information comprises at least one of: position information for the at least one WAP, or position information for the plurality of signal sources, or antenna geometry information for the at least one WAP, or position information pertaining to one or more environmental features affecting radio frequency (RF) signal propagation (Position information 557 may include X and Y axis (or, alternatively, latitude and longitude) information for the TRPs, [0061] and Fig. 5B col 557).
Regarding claim 33, Stirling as modified by Aweya teaches the entity of Claim 18, wherein the association of the plurality of signal sources with corresponding channel parameters comprises either: a deterministic mapping of signal sources to channel parameters, wherein each signal source is associated with corresponding channel parameters; or a set of possible mappings of signal sources to channel parameters, wherein each possible mapping is associated with a probability mass function (The term `map` preferably connotes a data set including data that encodes and/or identifies at least one geographical or other location. The map may for example be a set of records where each record provides the 2D or 3D co-ordinates of a signal source and may also include further data about the signal source such as an assigned name or identifier, see [0139]).

Regarding claim 47, Stirling teaches an entity in a wireless network configured to support position determination (device 1500 of Fig. 15) comprising: 
means for obtaining a plurality of channel measurements for at least one Wireless Access Point (WAP) (The TDOA feedback may be received from receiving devices. The TDOA feedback includes TDOA measurements and may further include the signal strength information, [0065]); 
means for determining, based on WAP almanac information (transmit-receive point almanac TRP-A of Fig. 5B) and the plurality of channel measurements for the at least one WAP (TDOA Feedback, step 605), at least one corresponding set of channel parameters (beam converge?, step 607; LS evaluates the communications beams associated with a TDOA measurement with respect to information included in the TRP-A and determines where the communications beams converge on a curve or surface associated with the TDOA measurement, [0067]), wherein the channel parameters are indicative of positions of a plurality of signal sources relative to a first position information of a User Equipment (UE) (In a scenario where UEs are transmitting devices, the UEs may also have access to a TRP-A, which may have angular information and position information of the UEs stored therein, [0060]); 
means for associating the plurality of signal sources with corresponding channel parameters in the at least one corresponding set of channel parameters (Each TDOA measurement is associated with a first communications beam from a first transmitting device and a second communications beam from a second transmitting device, [0065]); and 
means for determining, based on the first position information of the UE and the association of the plurality of signal sources with corresponding channel parameters of the UE a second position information of the UE (A region on the curve or surface where the communications beams converge corresponds to the case that the chosen beams and associated delays are from LOS directions and therefore the difference times are correct and the point of intersection of the curve is the location of the device, [0067], Fig. 9A).
However, Stirling does not teach wherein the plurality of channel measurements include Line of Sight (LOS) signal measurements and Non-LOS (NLOS) signa measurements of the at least one WAP; and wherein at least one signal source in the plurality of signal sources is a virtual signal source associated with the NLOS signal measurements.
In an analogous art, Aweya teaches wherein the plurality of channel measurements include Line of Sight (LOS) signal measurements and Non-LOS (NLOS) signal measurements of the at least one WAP (NLOS-error mitigation algorithms utilized by the present invention explore different possibilities of NLOS-free intersections ("clean" intersections) and NLOS-corrupted intersections ("biased" intersections), [0050] and When the LOS signal of an AP 12 is blocked, the TOF measurements related to this AP 12 will have a bias equal to the NLOS error, [0049]); and wherein at least one signal source in the plurality of signal sources is a virtual signal source associated with the NLOS signal measurements (One aspect of the location technique of the present invention is the use of virtual reference stations ("VRSs") as shown FIGS. 1, 2 and 6, [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning system of Stirling with the system of Aweya to provide a method and a system to accurately determine the position of a device as suggested.

Regarding claim 48, Stirling as modified by Aweya teaches the entity of Claim 47, further comprising: means for determining a position information of at least one signal source in the plurality of signal sources (The TRP-A may also include position information (such as global positioning system (GPS) derived position information or operator provided position information) of each of the transmitting devices, [0057]).

Regarding claim 51, Stirling as modified by Aweya teaches the entity of Claim 47, wherein the at least one corresponding set of channel parameters comprise at least one of: an Angle of Arrival (AOA) of a corresponding channel signal, or an Angle of Departure (AOD) of the corresponding channel signal, or a phase vector associated with the corresponding channel signal, or an NLOS path length for the corresponding channel signal, or a combination thereof (The angular information effectively comprises angle of departures (AoDs) or similarly, angle of arrivals (AoAs), of the communications beams of each transmitting device referenced to an angle or direction, [0057]).

Regarding claim 52, Stirling as modified by Aweya teaches the entity of Claim 47, wherein the association of the plurality of signal sources with corresponding channel parameters comprises either: a deterministic mapping of signal sources to channel parameters, wherein each signal source is associated with corresponding channel parameters; or a set of possible mappings of signal sources to channel parameters, wherein each possible mapping is associated with a probability mass function (Each TDOA measurement is associated with a first communications beam from a first transmitting device and a second communications beam from a second transmitting device, [0065]).

Regarding claim 53, Stirling teaches a non-transitory storage medium including program code stored thereon, the program code is operable to configure at least one processor in an entity in a wireless network to support position determination (device 1500 of Fig. 15), the program code comprising instructions to: 
obtain a plurality of channel measurements for at least one Wireless Access Point (WAP) (The TDOA feedback may be received from receiving devices. The TDOA feedback includes TDOA measurements and may further include the signal strength information, [0065]); 
determine, based on WAP almanac information (transmit-receive point almanac TRP-A of Fig. 5B) and the plurality of channel measurements for the at least one WAP (TDOA Feedback, step 605), at least one corresponding set of channel parameters (beam converge?, step 607; LS evaluates the communications beams associated with a TDOA measurement with respect to information included in the TRP-A and determines where the communications beams converge on a curve or surface associated with the TDOA measurement, [0067]), wherein the channel parameters are indicative of positions of a plurality of signal sources relative to a first position information (In a scenario where UEs are transmitting devices, the UEs may also have access to a TRP-A, which may have angular information and position information of the UEs stored therein, [0060]); 
associate the plurality of signal sources with corresponding channel parameters in the at least one corresponding set of channel parameters (Each TDOA measurement is associated with a first communications beam from a first transmitting device and a second communications beam from a second transmitting device, [0065]); and 
determine, based on the first position information of the UE and the association of the plurality of signal sources with corresponding channel parameters, a second position information of the UE (A region on the curve or surface where the communications beams converge corresponds to the case that the chosen beams and associated delays are from LOS directions and therefore the difference times are correct and the point of intersection of the curve is the location of the device, [0067], Fig. 9A).
Regarding claim 54, Stirling teaches the non-transitory storage medium of Claim 53, wherein the program code further comprises instructions to: determine a position information of at least one signal source in the plurality of signal sources (The TRP-A may also include position information (such as global positioning system (GPS) derived position information or operator provided position information) of each of the transmitting devices, [0057]).
However, Stirling does not teach wherein the plurality of channel measurements include Line of Sight (LOS) signal measurements and Non-LOS (NLOS) signa measurements of the at least one WAP; and wherein at least one signal source in the plurality of signal sources is a virtual signal source associated with the NLOS signal measurements.
In an analogous art, Aweya teaches wherein the plurality of channel measurements include Line of Sight (LOS) signal measurements and Non-LOS (NLOS) signal measurements of the at least one WAP (NLOS-error mitigation algorithms utilized by the present invention explore different possibilities of NLOS-free intersections ("clean" intersections) and NLOS-corrupted intersections ("biased" intersections), [0050] and When the LOS signal of an AP 12 is blocked, the TOF measurements related to this AP 12 will have a bias equal to the NLOS error, [0049]); and wherein at least one signal source in the plurality of signal sources is a virtual signal source associated with the NLOS signal measurements (One aspect of the location technique of the present invention is the use of virtual reference stations ("VRSs") as shown FIGS. 1, 2 and 6, [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning system of Stirling with the system of Aweya to provide a method and a system to accurately determine the position of a device as suggested.

Regarding claim 57, Stirling as modified by Aweya teaches the non-transitory storage medium of Claim 53, wherein the at least one corresponding set of channel parameters comprise at least one of: an Angle of Arrival (AOA) of a corresponding channel signal, or an Angle of Departure (AOD) of the corresponding channel signal, or a phase vector associated with the corresponding channel signal, or an NLOS path length for the corresponding channel signal, or a combination thereof (The angular information effectively comprises angle of departures (AoDs) or similarly, angle of arrivals (AoAs), of the communications beams of each transmitting device referenced to an angle or direction, [0057]).
Regarding claim 58, Stirling as modified by Aweya teaches the non-transitory storage medium of Claim 53, wherein the association of the plurality of signal sources with corresponding channel parameters comprises either: a deterministic mapping of signal sources to channel parameters, wherein each signal source is associated with corresponding channel parameters; or a set of possible mappings of signal sources to channel parameters, wherein each possible mapping is associated with a probability mass function (Each TDOA measurement is associated with a first communications beam from a first transmitting device and a second communications beam from a second transmitting device, [0065]).


6.	Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling in view of Aweya and further in view of Reis et al. (US 20170171762 A1).
Regarding claim 6, Stirling as modified by Aweya teaches the method of Claim 5, further comprising: wherein the at least one signal source comprises a multi-antenna system or supports Multiple In Multiple Out (MIMO) communication (In some embodiments, multiple-input multiple-output (MIMO) technology may be employed having multiple transceivers for each cell, [0127]).
However, Stirling and Aweya do not teach determining an antenna geometry for the at least one signal source.
In an analogous art, Reis teaches determining an antenna geometry for the at least one signal source (The antenna 660 of the terminal 410 (device 600) may be illustratively embodied as a simple, rectangular quad-patch antenna (e.g., 6 cm.times.4 cm in size) with approximately 9 dBi of gain, as shown in the configuration of FIG. 7, see [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Stirling and Aweya with the antenna of Reis to provide a method and a system to accurately determine the position of a device as suggested.
Regarding claim 23, Stirling as modified by Aweya teaches the entity of Claim 22, wherein the at least one signal source comprises a multi-antenna system or supports Multiple In Multiple Out (MIMO) communication (The radios 415 of the moving scanner 400, as well as the radios (In some embodiments, multiple-input multiple-output (MIMO) technology may be employed having multiple transceivers for each cell, [0127]).
However, Stirling and Aweya do not teach determining an antenna geometry for the at least one signal source.
In an analogous art, Reis teaches determining an antenna geometry for the at least one signal source (The antenna 660 of the terminal 410 (device 600) may be illustratively embodied as a simple, rectangular quad-patch antenna (e.g., 6 cm.times.4 cm in size) with approximately 9 dBi of gain, as shown in the configuration of FIG. 7, see [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Stirling and Aweya with the antenna of Reis to provide a method and a system to accurately determine the position of a device as suggested.

7.	Claims 9-10, 13, 26-27, 30, 49-50 and 55-56 are rejected under 35 U.S.C. 103 as being unpatentable Stirling in view of Aweya and further in view of Li et al. (US 20210329416 A1).
Regarding claim 9, Stirling as modified by Aweya teaches the method of Claim 1.
However, Stirling and Aweya do not teach wherein determining the second position information of the UE comprises: providing the first position information of the UE and the association of the plurality of signal sources with corresponding channel parameters to a Bayesian filter, wherein the Bayesian filter determines the second position information of the UE.
In an analogous art, Li teaches wherein determining the second position information of the UE comprises: providing the first position information of the UE and the association of the plurality of signal sources with corresponding channel parameters to a Bayesian filter, wherein the Bayesian filter determines the second position information of the UE (According to an exemplary embodiment, a Bayesian network, belief network or directed acyclic graphical model may be used as a probabilistic graphical model that represents a set of random variables and their conditional independencies via a directed acyclic graph (DAG). For example, the posterior probability is the probability of the parameters x:p(.theta.|x), a prior belief that the probability distribution function is p(.theta.) and observations x with the likelihood p(x|.theta.), then the posterior probability is defined as EQ 2. By converting SS and beam ID/beam coordinates into fingerprints, the database may have a prior probability of measurement in specific TP/cell/beam ID. Then a location request that characterizes observations x with the probability distribution function p(.theta.), can be represented by angle or height fingerprints via a beam and antenna as with RSRP/RSRQ/SINR in measurements, see [0068-0069]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Stirling and Aweya with the network of Li to provide a method and a system to accurately determine the position of a device as suggested.

Regarding claim 10, Stirling as modified by Aweya and Li teaches the method of Claim 9, Li further teaches wherein the first position information of the UE is determined based, on at least one of: a prior position of the UE provided by the Bayesian filter, and one of more of: a motion model for the UE, or inertial measurements related to a velocity of the UE and to rotational parameters associated with the UE, or a combination thereof (According to an exemplary embodiment, a Bayesian network, belief network or directed acyclic graphical model may be used as a probabilistic graphical model that represents a set of random variables and their conditional independencies via a directed acyclic graph (DAG). For example, the posterior probability is the probability of the parameters x:p(.theta.|x), a prior belief that the probability distribution function is p(.theta.) and observations x with the likelihood p(x|.theta.), then the posterior probability is defined as EQ 2. By converting SS and beam ID/beam coordinates into fingerprints, the database may have a prior probability of measurement in specific TP/cell/beam ID. Then a location request that characterizes observations x with the probability distribution function p(.theta.), can be represented by angle or height fingerprints via a beam and antenna as with RSRP/RSRQ/SINR in measurements, see [0068-0069]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Stirling and Aweya with the network of Li to provide a method and a system to accurately determine the position of a device as suggested
Regarding claim 13, Stirling as modified by Aweya teaches the method of Claim 12.
However, Stirling and Aweya do not teach wherein the location server forms part of a 5G Core Network (5GCN) and comprises a Location Management Function (LMF).
In an analogous art, Li teaches wherein the location server forms part of a 5G Core Network (5GCN) (Furthermore, the communications between a terminal device and a network node in the communication network may be performed according to any suitable generation communication protocols, including, but not limited to, the first generation (1G), the second generation (2G), 2.5G, 2.75G, the third generation (3G), 4G, 4.5G, 5G communication protocols, see [0040]) and comprises a Location Management Function (LMF) (In next generation radio access network (NG-RAN) or evolved-universal terrestrial radio access network (E-URTAN) scenario, the location management function/serving mobile location center ( LMF/SMLC) can get the exact beam information from a terminal measurement report, see [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Stirling and Aweya with the network of Li to provide a method and a system to accurately determine the position of a device as suggested.

Regarding claim 26, Stirling as modified by Aweya teaches the entity of Claim 18.
However, Stirling and Aweya do not teach wherein the at least one processor is configured to determine the second position information of the UE by being configured to: provide the first position information of the UE and the association of the plurality of signal sources with corresponding channel parameters to a Bayesian filter, wherein the Bayesian filter determines the second position information of the UE.
In an analogous art, Li teaches wherein determining the second position information of the UE comprises: providing the first position information of the UE and the association of the plurality of signal sources with corresponding channel parameters to a Bayesian filter, wherein the Bayesian filter determines the second position information of the UE (According to an exemplary embodiment, a Bayesian network, belief network or directed acyclic graphical model may be used as a probabilistic graphical model that represents a set of random variables and their conditional independencies via a directed acyclic graph (DAG). For example, the posterior probability is the probability of the parameters x:p(.theta.|x), a prior belief that the probability distribution function is p(.theta.) and observations x with the likelihood p(x|.theta.), then the posterior probability is defined as EQ 2. By converting SS and beam ID/beam coordinates into fingerprints, the database may have a prior probability of measurement in specific TP/cell/beam ID. Then a location request that characterizes observations x with the probability distribution function p(.theta.), can be represented by angle or height fingerprints via a beam and antenna as with RSRP/RSRQ/SINR in measurements, see [0068-0069]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Stirling and Aweya with the network of Li to provide a method and a system to accurately determine the position of a device as suggested.

Regarding claim 27, Stirling as modified by Aweya and Li teaches the entity of Claim 26, Li further teaches wherein the first position information of the UE is determined based, on at least one of: a prior position of the UE provided by the Bayesian filter, and one of more of: a motion model for the UE, or inertial measurements related to a velocity of the UE and to rotational parameters associated with the UE, or a combination thereof (According to an exemplary embodiment, a Bayesian network, belief network or directed acyclic graphical model may be used as a probabilistic graphical model that represents a set of random variables and their conditional independencies via a directed acyclic graph (DAG). For example, the posterior probability is the probability of the parameters x:p(.theta.|x), a prior belief that the probability distribution function is p(.theta.) and observations x with the likelihood p(x|.theta.), then the posterior probability is defined as EQ 2. By converting SS and beam ID/beam coordinates into fingerprints, the database may have a prior probability of measurement in specific TP/cell/beam ID. Then a location request that characterizes observations x with the probability distribution function p(.theta.), can be represented by angle or height fingerprints via a beam and antenna as with RSRP/RSRQ/SINR in measurements, see [0068-0069].

Regarding claim 30, Stirling as modified by Aweya teaches the entity of Claim 29.
However, Stirling and Aweya do not teach wherein the location server forms part of a 5G Core Network (5GCN) and comprises a Location Management Function (LMF).
In an analogous art, Li teaches wherein the location server forms part of a 5G Core Network (5GCN) (Furthermore, the communications between a terminal device and a network node in the communication network may be performed according to any suitable generation communication protocols, including, but not limited to, the first generation (1G), the second generation (2G), 2.5G, 2.75G, the third generation (3G), 4G, 4.5G, 5G communication protocols, see [0040]) and comprises a Location Management Function (LMF) (In next generation radio access network (NG-RAN) or evolved-universal terrestrial radio access network (E-URTAN) scenario, the location management function/serving mobile location center ( LMF/SMLC) can get the exact beam information from a terminal measurement report, see [0058]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Stirling and Aweya with the network of Li to provide a method and a system to accurately determine the position of a device as suggested.

Regarding claim 49, Stirling as modified by Aweya teaches the entity of Claim 47.
However, Stirling and Aweya do not teach wherein the means for determining the second position information of the UE comprises: means for providing the first position information of the UE and the association of the plurality of signal sources with corresponding channel parameters to a Bayesian filter, wherein the Bayesian filter determines the second position information of the UE.
In an analogous art, Li teaches wherein the means for determining the second position information of the UE comprises: means for providing the first position information of the UE and the association of the plurality of signal sources with corresponding channel parameters to a Bayesian filter, wherein the Bayesian filter determines the second position information of the UE (According to an exemplary embodiment, a Bayesian network, belief network or directed acyclic graphical model may be used as a probabilistic graphical model that represents a set of random variables and their conditional independencies via a directed acyclic graph (DAG). For example, the posterior probability is the probability of the parameters x:p(.theta.|x), a prior belief that the probability distribution function is p(.theta.) and observations x with the likelihood p(x|.theta.), then the posterior probability is defined as EQ 2. By converting SS and beam ID/beam coordinates into fingerprints, the database may have a prior probability of measurement in specific TP/cell/beam ID. Then a location request that characterizes observations x with the probability distribution function p(.theta.), can be represented by angle or height fingerprints via a beam and antenna as with RSRP/RSRQ/SINR in measurements, see [0068-0069]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Stirling and Aweya with the network of Li to provide a method and a system to accurately determine the position of a device as suggested.

Regarding claim 50, Stirling as modified by Aweya and Li teaches the entity of Claim 49, Li further teaches wherein the first position information of the UE is determined based, on at least one of: a prior position of the UE provided by the Bayesian filter, and one of more of: a motion model for the UE, or inertial measurements related to a velocity of the UE and to rotational parameters associated with the UE, or a combination thereof (According to an exemplary embodiment, a Bayesian network, belief network or directed acyclic graphical model may be used as a probabilistic graphical model that represents a set of random variables and their conditional independencies via a directed acyclic graph (DAG). For example, the posterior probability is the probability of the parameters x:p(.theta.|x), a prior belief that the probability distribution function is p(.theta.) and observations x with the likelihood p(x|.theta.), then the posterior probability is defined as EQ 2. By converting SS and beam ID/beam coordinates into fingerprints, the database may have a prior probability of measurement in specific TP/cell/beam ID. Then a location request that characterizes observations x with the probability distribution function p(.theta.), can be represented by angle or height fingerprints via a beam and antenna as with RSRP/RSRQ/SINR in measurements, see [0068-0069]).
Regarding claim 55, Stirling as modified by Aweya teaches the non-transitory storage medium of Claim 53.
However, Stirling and Aweya do not teach wherein the program code comprising instructions to determine the second position information of the UE further comprise instructions to: provide the first position information of the UE and the association of the plurality of signal sources with corresponding channel parameters to a Bayesian filter, wherein the Bayesian filter determines the second position information of the UE.
In an analogous art, Li teaches wherein the program code comprising instructions to determine the second position information of the UE further comprise instructions to: provide the first position information of the UE and the association of the plurality of signal sources with corresponding channel parameters to a Bayesian filter, wherein the Bayesian filter determines the second position information of the UE (According to an exemplary embodiment, a Bayesian network, belief network or directed acyclic graphical model may be used as a probabilistic graphical model that represents a set of random variables and their conditional independencies via a directed acyclic graph (DAG). For example, the posterior probability is the probability of the parameters x:p(.theta.|x), a prior belief that the probability distribution function is p(.theta.) and observations x with the likelihood p(x|.theta.), then the posterior probability is defined as EQ 2. By converting SS and beam ID/beam coordinates into fingerprints, the database may have a prior probability of measurement in specific TP/cell/beam ID. Then a location request that characterizes observations x with the probability distribution function p(.theta.), can be represented by angle or height fingerprints via a beam and antenna as with RSRP/RSRQ/SINR in measurements, see [0068-0069]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Stirling and Aweya with the network of Li to provide a method and a system to accurately determine the position of a device as suggested.

Regarding claim 56, Stirling as modified by Aweya and Li teaches the non-transitory storage medium of Claim 55, Li further teaches wherein the first position information of the UE is determined based, on at least one of: a prior position of the UE provided by the Bayesian filter, and one of more of: a motion model for the UE, or inertial measurements related to a velocity of the UE and to rotational parameters associated with the UE, or a combination thereof (According to an exemplary embodiment, a Bayesian network, belief network or directed acyclic graphical model may be used as a probabilistic graphical model that represents a set of random variables and their conditional independencies via a directed acyclic graph (DAG). For example, the posterior probability is the probability of the parameters x:p(.theta.|x), a prior belief that the probability distribution function is p(.theta.) and observations x with the likelihood p(x|.theta.), then the posterior probability is defined as EQ 2. By converting SS and beam ID/beam coordinates into fingerprints, the database may have a prior probability of measurement in specific TP/cell/beam ID. Then a location request that characterizes observations x with the probability distribution function p(.theta.), can be represented by angle or height fingerprints via a beam and antenna as with RSRP/RSRQ/SINR in measurements, see [0068-0069]).

8.	Claims 8 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling in view of Aweya and further in view of Berggren et al. (US 20200200916 A1).
Regarding claim 8, Stirling as modified by Aweya teaches the method of Claim 1.
However, Stirling and Aweya do not teach wherein the first position information of the UE is determined based on inertial measurements related to a velocity of the UE and to rotational parameters associated with the UE.
In an analogous art, Berggren teaches wherein the first position information of the UE is determined based on inertial measurements related to a velocity of the UE and to rotational parameters associated with the UE (In one embodiment, positioning data including inertial measurement data obtained from a mobile device 10 may be used in a method for prediction of direction and/or speed of the mobile device 10. This may be usable e.g. when reception of positioning data is lost, after one or more samples of positioning data, including both fix positioning data and inertial measurement data, has been received in the positioning node 61. By correlating timestamp data from the fix positioning data and the inertial measurement data, direction and speed at e.g. a last calculated fix position may be determined. This may e.g. be used for assessing a true position or heading at a later point in time, by extrapolation, see [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Stirling and Aweya with the network of Berggren to provide a method and a system to accurately determine the position of a device as suggested.

Regarding claim 25, Stirling as modified by Aweya teaches the entity of Claim 1.
However, Stirling and Aweya do not teach wherein the first position information of the UE is determined based on inertial measurements related to a velocity of the UE and to rotational parameters associated with the UE.
In an analogous art, Berggren teaches wherein the first position information of the UE is determined based on inertial measurements related to a velocity of the UE and to rotational parameters associated with the UE (In one embodiment, positioning data including inertial measurement data obtained from a mobile device 10 may be used in a method for prediction of direction and/or speed of the mobile device 10. This may be usable e.g. when reception of positioning data is lost, after one or more samples of positioning data, including both fix positioning data and inertial measurement data, has been received in the positioning node 61. By correlating timestamp data from the fix positioning data and the inertial measurement data, direction and speed at e.g. a last calculated fix position may be determined. This may e.g. be used for assessing a true position or heading at a later point in time, by extrapolation, see [0081]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Stirling and Aweya with the network of Berggren to provide a method and a system to accurately determine the position of a device as suggested.

9.	Claims 17 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Stirling in view of Aweya and further in view of Moshfeghi et al. (US 20160146922 A1).
Regarding claim 17, Stirling as modified by Aweya teaches the method of Claim 1.
However, Stirling and Aweya do not teach wherein the plurality of channel measurements comprise at least one of channel frequency response (CFR), Channel Impulse Response (CIR) measurements, power delay profile (PDP), or a combinate thereof.
In an analogous art, Moshfeghi teaches wherein the plurality of channel measurements comprise at least one of channel frequency response (CFR), Channel Impulse Response (CIR) measurements, power delay profile (PDP), or a combinate thereof (This figure represents the absolute value (modulus of the real and imaginary part) of transmitter's channel impulse response at location, see Moshfeghi [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Stirling and Aweya with the multipath signal of Moshfeghi to provide a method and a system that employ radio wave signals to calculate the position of a wireless device in both indoor and outdoor environments as suggested.
Regarding claim 34, Stirling as modified by Aweya teaches the entity of Claim 18.
However, Stirling and Aweya do not teach wherein the plurality of channel measurements comprise at least one of channel frequency response (CFR), Channel Impulse Response (CIR) measurements, power delay profile (PDP), or a combinate thereof.
In an analogous art, Moshfeghi teaches wherein the plurality of channel measurements comprise at least one of channel frequency response (CFR), Channel Impulse Response (CIR) measurements, power delay profile (PDP), or a combinate thereof (This figure represents the absolute value (modulus of the real and imaginary part) of transmitter's channel impulse response at location, see Moshfeghi [0059]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified the positioning method of Stirling and Aweya with the multipath signal of Moshfeghi to provide a method and a system that employ radio wave signals to calculate the position of a wireless device in both indoor and outdoor environments as suggested.

Allowable Subject Matter
10.	Claims 7 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Connellan et al. (US 20190113966 A1) discloses determine a time-of-flight (TOF) of the detected emissions, determine a first estimate of a position and orientation of the input device based on the TOF of a subset of the detected emissions and the particular locations of each of the plurality of sensors on the input device that are detecting the detected emissions, determine a second estimate of the position and orientation of the input device based on the measured acceleration and velocity from the IMU, and continuously update a calculated position and orientation of the input device within the AR/VR environment in real-time based on a Beyesian estimation (e.g., Extended Kalman filter) that utilizes the first estimate and second estimate.
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M LOUIS-FILS whose telephone number is (571)270-0671. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M LOUIS-FILS/Examiner, Art Unit 2641                                                                                                                                                                                                        
/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641